UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: April 20, 2011 (Date of earliest event reported) TEMPLE-INLAND INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-08634 75-1903917 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1300 MoPac Expressway South, 3rd Floor Austin, Texas 78746 (Address of Principal Executive Offices, including Zip code) (512) 434-5800 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On April 20, 2011, Temple-Inland Inc. issued a press release announcing the company’s earnings for the quarter ended April 2, 2011.A copy of the press release is furnished as exhibit 99.1 of this report. Item 7.01. Regulation FD Disclosure. On April 20, 2011, management of Temple-Inland Inc. participated in a conference call discussing the company’s earnings for the quarter ended April 2, 2011.A copy of the presentation materials used in the call is furnished as exhibit 99.2 of this report. The information in this report and the exhibits hereto shall not be treated as filed for purposes of the Securities Exchange Act of 1934, as amended. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Press release issued by Temple-Inland Inc. on April 20, 2011, announcing the company’s earnings for the quarter ended April 2, 2011. Presentation materials used by management of Temple-Inland Inc. in a conference call on April 20, 2011, discussing the company’s earnings for the quarter ended April 2, 2011. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TEMPLE-INLAND INC. Date: April 20, 2011 By: /s/ Randall D. Levy Name: Randall D. Levy Title: Chief Financial Officer 2 EXHIBIT INDEX Exhibit Description Page Press release issued by Temple-Inland Inc. on April 20, 2011, announcing the company’s earnings for the quarter ended April 2, 2011. 4 Presentation materials used by management of Temple-Inland Inc. in a conference call on April 20, 2011, discussing the company’s earnings for the quarter ended April 2, 2011. 12 3
